Title: From John Adams to Samuel Perley, 19 June 1809
From: Adams, John
To: Perley, Samuel



Sir
Quincy June 19th 1809

I received your favour of the 12th. You propose to me an abridgement of my works. Some fifty five years ago I learned from Lord Coke that Abridgements were chiefly useful to the makers of them. It would be of no use to me to abridge my poor productions. Besides I had rather write as many new ones than undertake to abridge the old ones.
You say that our ungovernable News-Papers have published something concerning my works to my disadvantage. I thank you for this Epithet “ungovernable.” It is so fine an expression and at the same time so simple, natural, and exact that I wonder it has never occurred before. A great minister of State in the estimation of the world the Comte De Vergennes once said to me, Mr Adams, the News-Papers Govern the world. Let me ask you Mr Perley whether this Apophthegm has not been verified in our own country sometimes to her profit and sometimes to her loss? Let me ask you again, if the world, is governed by ungovernable News-Papers, whether it does not follow, by necessary logical consequence that the world is ungovernable?
The News-Papers have represented my writings as Monarchical as having a Monarchical tendency; as Aristocratical, and having an Aristocratical tendency. In answer to these charges, I only ask that they may be read.
I have represented the British Constitution as the most perfect model that has as yet, been discovered or invented by human Genius and Experience for the Government of the Great Nations of Europe. It is a master piece. It is the only System that has preserved or can preserve the Shadow, the Colour, the Semblance of Liberty to the People in any of the great Nations of Europe. Consider the Republicks. Venice, Holland, Switzerland not a particle of liberty to the People was preserved in any of them more than there was in France, nor so much neither. Our own Constitutions I have represented as the best for us in our peculiar situation, and while, we preserve ourselves independent and unallied to any of the great powers of Europe. An alliance with either France or England would in my humble opinion soon put an end to our fine System of Liberty.
Let me give you a few hints of the history of my “defence of the Constitutions of Government of the United States.”
In 1775 and 1776 there had been great disputes in Congress and in the several States concerning a proper constitution for the several States to adopt for their Government. A convention in Pensylvania had adopted a Government in one Representative Assembly and Dr Franklin was the President of that Convention. The Dr when he went to France in 1776 carried with him the printed Copy of that Constitution and it was immediately propagated through France that this was the plan of Government of Mr Franklin. In truth it was not Franklin but Timothy Matlock James Cannon, Thomas Young and Thomas Paine were the Authors of it., Mr Turgot the Duke de la Rochefaucault, Mr Condorcet and many others became enamoured with the Constitution of Mr Franklin. And in my opinion the two last owed thier final and fatal Catastrophe to this blind love.
In 1780 when I arrived in France I carried a printed Copy of the Report of the grand Committee of the Massachusetts Convention which I had drawn up, And this became an object of Speculation. Mr Turgot, the Duke de la Rochefaucault and Mr Condorcet and others admired Mr Franklin’s Constitution and reprobated mine. Mr Turgot in a letter to Dr Price, which Dr Price printed in London censured the American Constitutions as adopting three Branches in imitation of the Constitution of Great Britain. The intention was to celebrate Franklin’s Constitution and condemn mine. I understood it. And undertook to defend my Constitution and it Cost me three volumes.
In Justice to myself however I ought to say that it was not the miserable Vanity of justifying my own work or eclipsing the Glory of Mr Franklins that induced me to write. I never thought of writing till the Assembly of Notables in France had commenced a Revolution with the Duke de la Rochefaucault and Mr Condorcet at their head who I knew would establish a Government in one Assembly and that I knew would involve France and all Europe in all the horror we have seen; Carnage and desolation for forty perhaps for a hundred years.
At the same time every Western wind brought in News of Town and Country meetings in Massachusetts adopting Mr Turgots Ideas, condemning my Constitution, reprobating the office of Governor and the assembly of the Senate as expensive, useless and pernicious branches and not only proposing to toss them of but rising in rebellion against them.
In this situation I was determined to wash my hands of the blood that was about to be shed in France Europe and America, and shew to the world that neither my sentiments nor actions should have any share in countenancing or encouraging any such pernicious destructive and fatal schemes. In this view I wrote my defence of the American Constitution. I had only the Massachusetts constitution in view and such others as agreed with it in the distribution of the Legislative power into three branches in seperating the execetive from the Legislative power and the judiciary power from both.
These three volumes had no relation to the Constitution of the United States. That was not in existance: and I scarcely knew that such a thing was in Contemplation till I received it at the moment my third volume was about to issue from the press I had hardly time to annex it at the end.
I was personally acquainted with Mr Turgot the Duke de la Rochefaucault and Mr Condorcet. They were as amiable as learned and as honest men as any in France. But such was their inexperience in all that relates to free government: So superficial their reading in the science of Government, and so obstinate in thier Confidence in thier own great Characters for Science and Literature that I would trust the most ignorant of our honest town meeting orators to make a Constitution of Government sooner than any or all of them.
And now Sir give my Compliments to Mr Simon Greenleaf your Lawyer and tell him that he is welcome to publish this letter if he pleases provided he publishes your before it: not otherwise. I am Sir though an entire Stranger your Friend and Humble Servant
John Adams